Case 3:19-cv-02687-S-BK Document 116 Filed 03/26/21 Pagei1of2 PagelD 2847

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DAVID O’DONNELL §
§
§
v. § CIVIL ACTION NO. 3:19-CV-2687-S-BK
§
§
AVIS RENT A CAR SYSTEM,LLC, et al.  §

This Order addresses both the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge [ECF No. 112] filed on March 11, 2021, and Plaintiff's Objections to
Order (Doc. 112) and Motion to Reconsider [ECF No. 114] filed on March 25, 2021.

Couched as an objection, Plaintiff ultimately seeks to point out that he had filed a response
to the motion for summary judgment filed by Defendants Avis Budget Car Rental, LLC, Avis
Budget Group, Inc., AB Car Rental Services, Inc., PV Holding Corp., and Sedgwick Claims
Management Services, Inc. This response had been subsumed into a document entitled “Plaintiff's
FRCP. 56(d) Motion to Extend Time, and Subject to, Plaintiff's Response to Motions for Summary
Judgment by AB, Avisbudget, ABCR, PVH and Sedgwick” [ECF No. 50], and, as a result, caused
confusion.

Notwithstanding that Plaintiff's objection appears in actuality to be a clarification rather
than a legal objection, the Court nevertheless has conducted a de novo review of the proposed
findings and recommendation, specifically considering Defendants’ motion for summary
judgment [ECF No. 44], Plaintiff's “Response” [ECF No. 50], Defendants’ Reply [ECF No. 57],

and the proper summary judgment evidence presented. The Court agrees with the reasons and
Case 3:19-cv-02687-S-BK Document 116 Filed 03/26/21 Page 2of2 PagelD 2848

findings articulated by the Magistrate Judge and accordingly ACCEPTS the Findings,
Conclusions and Recommendation and DENIES Plaintiff’ s Motion to Reconsider.

SO ORDERED.

SIGNED March 26, 2021. yi-Teae

UNITED STATES DISTRICT JUDGE
